Citation Nr: 0405915
Decision Date: 03/04/04	Archive Date: 05/14/04

DOCKET NO. 99-16392                         DATE MAR 04, 2004

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut

THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include hypertension, claimed as secondary to service-connected post-traumatic stress disorder (PTSD) and diabetes mellitus type II.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to December 1969.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 1999 decision that denied a claim characterized as a petition to reopen a claim of service connection for a heart disability. In January 2000, the veteran testified at the RO before a Hearing Officer; the transcript of that hearing is of record. The RO issued a supplemental SOC in December 2001.

The case was remanded to the RO in June 2003. In August 2003, the RO issued a supplemental SOC, reflecting the denial of the claim as re-characterized for secondary service connection for a cardiovascular disability, to include hypertension, and returned the case to the Board.

FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. There is no competent evidence that the service-connected PTSD or diabetes mellitus type II caused the veteran's cardiovascular disability, to include hypertension.

3. There is competent evidence that anxiety and depression, associated with the service-connected PTSD, likely has contributed to the veteran's progressively failing cardiac health, and likely exacerbated his cardiac disability.

- 2 



CONCLUSION OF LAW

By affording the veteran the benefit of the doubt, his cardiovascular disability, to include hypertension, is aggravated by the service-connected PTSD. 38 C.F.R. § 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of this appeal, the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100,5102,5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003". The VCAA and its implementing regulations essentially eliminate the concept of the well-grounded claim.
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102. They also include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view of the Board's favorable disposition of the claim for secondary service connection of a cardiovascular disability, to include hypertension, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

- 3 



_II. Factual Background

A careful review of service medical records reveals neither complaints nor manifestations of a cardiovascular disability, to include hypertension, during service. The veteran's blood pressure readings at the time of his pre-induction examination in July 1967 and at his separation examination in November 1969 were, respectively, 136/86 (sitting) and 130/84 (sitting).

A report of VA examination, dated in March 1970, reveals a blood pressure reading of 130/60; X-rays reveal a normal chest.

In July 1974, the veteran was hospitalized at the Hartford Hospital with recurrent burning left chest and sternal margin pain. Records show that he underwent coronary artery bypass in September 1974 for single vessel disease. A restudy with coronary angiography in January 1975 indicates that the veteran appeared to be totally incapacitated with his original symptoms of angina.

Records received from the Social Security Administration reflect that the veteran underwent triple coronary bypasses and related procedures in March 1993, and cardiac catheterization in May 1995.

VA medical records reflect that the veteran participated in a psychiatric day program for four weeks, beginning in March 1997. Records show that, initially, the veteran presented himself for emergency treatment, complaining of anxiety, unrelenting depression, difficulty sleeping, and hopelessness. He reported periods of becoming angry, overwhelmed, and having difficulty concentrating on his work and performing duties-exacerbating his cardiac condition. The veteran reported the re-occurrence of coronary artery disease, which may require another bypass operation. His history reveals symptoms of PTSD first appearing in 1993 or 1994.

In an August 1997 medical statement submitted by a private physician, the major depression and PTSD were diagnosed. The physician noted the negative interaction of these disorders. He also noted that the development of depression in someone

-4



who has cardiac disease clinically increases the morbidity and mortality. More aggressive pharmacotherapy, including antidepressants, was recommended.

A report of V A examination in February 1998 was to the effect that the veteran suffered from significant depression and anxiety, directly related to underlying PTSD, and that his symptoms rendered him unable to work.

In a May 1999 medical statement, submitted by the veteran's private physician who had treated the veteran since February 1993, the veteran's rather complex medical history was noted, including: Severe coronary artery disease, requiring bypass surgery on two separate occasions; a history of ventricular and supraventricular arrhythmias; a history of hypertension; and a history of hyperlipidemia. The physician also speculated that, in regard to the cardiac condition, the PTSD had some contribution, and continued to contribute, to his progressively failing health.

Records received from the Social Security Administration reflect that the veteran complained of exacerbated chest pain and dyspnea in May 1999, and that he underwent repeat bypass surgery for the third time in September 1999. At followup treatment in January 2000, he complained of horrifying nightmares and appeared clinically to have some major difficulties with depression and PTSD. He was encouraged to pursue VA treatment with his primary care giver.

During a hearing in January 2000, the veteran's representative also submitted for inclusion in the record a copy of an April 1997 letter from the veteran's private physician (which is not of record), indicating that there was "definitely a pattern of exasperation of anginal symptoms when stressful circumstances are more common in his life."

In February 2000, the veteran submitted educational materials from the National Center for PTSD, which suggest that health problems associated with PTSD may involve a variety of bodily systems, including cardiovascular. He submitted additional materials, suggesting hypertension in war veterans, in November 2001.

- 5 



A report of VA examination, dated in April 2002, shows a diagnosis of diabetes mellitus type II.

The veteran underwent a VA examination in February 2003. He reported no current angina. The VA physician reviewed the veteran's medical history, and noted that the veteran had performed his duties and coped with stressors in his life until 1995. Elevated blood pressures and hypertension had been identified first at the time of diagnosis and treatment of coronary artery disease in 1973. Stress testing in 1999 revealed reversible ischemia involving the lateral wall. The VA physician noted that the veteran's coronary artery disease and essential hypertension were diagnosed more than 20 years before PTSD, and more than 25 years before diabetes mellitus. Given the lengthy timeframes, the VA physician opined that the veteran's coronary artery disease and essential hypertension were not likely related to either PTSD or diabetes mellitus. The VA physician attributed the onset of hypertension and coronary artery disease at age 25 to, more likely than not, a strong genetic factor; and complexities of coronary artery disease to, more likely than not, continued active smoking until 1993 and strong family history of early cardiac disease.

In a letter submitted by the veteran in August 2003, he refuted evidence of a strong family history of early cardiac disease. Specifically, the veteran's mother had indicated that the veteran's father died from an infection and not from heart disease at age 53; and that the veteran's grandfather lived to age 90, and his grandmother died at age 53 from cancer. Several of his other relatives, reportedly, were still living, at ages in their seventies and eighties.

III. Legal Analysis

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability. See 38 C.F.R. § 3.310(a). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a serviceconnected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

- 6 



When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See
38 C.F.R. § 3.310(a) (2002); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Here, service connection is already in effect for PTSD and diabetes mellitus type II, as well as for associated peripheral neuropathy, an eye disability, and other noncompensable disabilities.

The veteran does not allege, nor does the evidence of record establish, that the veteran's cardiovascular disability, to include hypertension, had its onset during service. Numerus private treatment records show coronary artery disease and hypertension were first manifested in 1974, nearly four to five years after the veteran's separation from service; and the record lacks evidence of a nexus, or link, between any cardiovascular disability and the veteran's active service.

Likewise, there is no evidence that the veteran's PTSD or diabetes mellitus type II directly caused the veteran's cardiovascular disability, to include hypertension. As noted by the VA examiner in February 2003, the veteran's cardiovascular disability, to include hypertension, had its onset from 20 to 25 years prior to the veteran's having been diagnosed with PTSD or with diabetes mellitus type II. There is no medical evidence or competent medical opinion linking the veteran's cardiovascular disability and hypertension to either his PTSD or diabetes mellitus. While the veteran has submitted research and educational articles that, as interpreted by the veteran, might raise the possibility that there may be some relationship between PTSD and/or diabetes mellitus and cardiovascular disability and hypertension, these documents do not show a direct causal relationship to warrant service connection.

The Board notes, however, that under Allen supra, the veteran need not show that his cardiovascular disability, to include hypertension, arose during service; he need only show that it was aggravated by his service-connected disability.

Review of the claims file reveals that the veteran's first symptoms of PTSD arose in the early 1990's. In March 1997, a VA physician suggested that the veteran's anxiety and unrelenting depression and anger had exacerbated his cardiac condition. The veteran also reported, at the time, that he might require another bypass

-7



operation. In addition, the veteran's private physician opined in May 1999, in regard to the veteran's cardiac condition, that the veteran's PTSD continued to contribute to the veteran's progressively failing health. The Board finds this evidence and medical opinions to be probative for purposes of demonstrating aggravation.

The determination of service connection must, in this case, be based on the entire record. There is competent medical evidence of record suggesting that the veteran's cardiac condition had been exacerbated, but not caused, by the veteran's anxiety and depression, which are symptoms of the service-connected PTSD. Given the medical evidence of chronic, severe PTSD at, or nearly simultaneous with events of exacerbating cardiac difficulties during the 1990's and at present, the Board finds the overall evidence as to aggravation at least in equipoise, permitting a grant of secondary service connection. However, there is no evidence of aggravation due to diabetes mellitus type II.

Hence, affording the veteran the benefit of the doubt (see 38 C.F.R. § 3.102 and 38 U.S.C.A. § 5107(b )), the Board finds that the criteria for a grant of secondary service connection for a cardiovascular disability, to include hypertension, have been met.

ORDER

Service connection for a cardiovascular disability, to include hypertension, as secondary to service-connected PTSD, is granted.

RENEE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

- 8 




